Exhibit 10.2
EXECUTION COPY
SUBORDINATION AND INTERCREDITOR AGREEMENT
     THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is
entered into as of July 28, 2008, by and among THE JOHN N. KAPOOR TRUST DATED
SEPTEMBER 20, 1989 (“Subordinated Creditor), AKORN, INC., a Louisiana
corporation (“Akorn”), AKORN (NEW JERSEY), INC., an Illinois corporation (“Akorn
New Jersey” and together with Akorn, the “Companies” and each a “Company”), and
LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent for all Senior
Lenders party to the Senior Credit Agreement described below.
R E C I T A L S
     A. The Companies, Administrative Agent and Senior Lenders (as hereinafter
defined) have entered into a Credit Agreement, dated as of October 7, 2003 (as
the same has been and may be further amended, supplemented or otherwise modified
from time to time, the “Senior Credit Agreement”) pursuant to which, among other
things, Senior Lenders have agreed, subject to the terms and conditions set
forth in the Senior Credit Agreement, to make certain loans and financial
accommodations to the Companies. All of the Companies’ obligations to
Administrative Agent and Senior Lenders under the Senior Credit Agreement and
the other Senior Debt Documents (as hereinafter defined) are secured by liens on
and security interests in substantially all of the now existing and hereafter
acquired real and personal property of the Companies (the “Collateral”).
     B. Subordinated Creditor is extending credit to the Company as evidenced by
a Subordinated Promissory Note of even date herewith in the principal amount of
$5,000,000.00 (the “Subordinated Note”).
     C. As one of the conditions precedent to the agreement of Administrative
Agent and Senior Lenders to consent to the incurrence of the Debt evidenced by
the Subordination Note, Administrative Agent and Senior Lenders have required
the execution and delivery of this Agreement by Subordinated Creditor and the
Companies in order to set forth the relative rights and priorities of
Administrative Agent, Senior Lenders and Subordinated Creditor under the Senior
Debt Documents and the Subordinated Debt Documents (as hereinafter defined).
     NOW, THEREFORE, in order to induce Administrative Agent and Senior Lenders
to consent to the incurrence of the Debt evidenced by the Subordination Note,
and for other good and valuable consideration, the receipt, and sufficiency of
which hereby are acknowledged, the parties hereto hereby agree as follows:
1. Definitions. The following terms shall have the following meanings in this
Agreement:

 

CHI : 2117543.7



--------------------------------------------------------------------------------



 



     “Administrative Agent” shall mean LaSalle Bank National Association, as
Administrative Agent for the Senior Lenders, or any other Person appointed by
the holders of the Senior Debt as administrative Agent for purposes of the
Senior Debt Documents and this Agreement.
     “Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States
Code, as amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
     “Distribution” means, with respect to any indebtedness, obligation or
security, (a) any payment or distribution by any Person of cash, securities, or
other property (other than payments in kind (but not in cash) of interest on the
Subordinated Debt in accordance with the terms of the Subordinated Debt
Documents and the issuance of the warrants or capital stock of Akorn), by
set-off or otherwise, on account of such indebtedness, obligation or security,
(b) any redemption, purchase or other acquisition of such indebtedness,
obligation or security by any Person or (c) the granting of any lien or security
interest to or for the benefit of the holders of such indebtedness, obligation
or security in or upon any property of any Person.
     “Enforcement Action” shall mean (a) to take from or for the account of
either Company or any guarantor of the Subordinated Debt, by set-off or in any
other manner, the whole or any part of any moneys which may now or hereafter be
owing by the Company or any such guarantor with respect to the Subordinated
Debt, (b) to sue for payment of, or to initiate or participate with others in
any suit, action or proceeding against either Company or any such guarantor to
(i) enforce payment of or to collect the whole or any part of the Subordinated
Debt or (ii) commence judicial enforcement of any of the rights and remedies
under the Subordinated Debt Documents or applicable law with respect to the
Subordinated Debt, (c) to accelerate the Subordinated Debt (but excluding any
acceleration occurring by operation of law in connection with bankruptcy
proceedings), (d) to exercise any put option or to cause either Company or any
such guarantor to honor any redemption or mandatory prepayment obligation under
any Subordinated Debt Document or (e) to take any action under the provisions of
any state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any property or assets of the Company or any such
guarantor.
     “LaSalle Loan Documents” shall mean the Senior Credit Agreement and all
other agreements, documents and instruments executed from time to time in
connection therewith, including without limitation any agreements, documents and
instruments evidencing “Obligations” as such term is defined in the Senior
Credit Agreement, in each case, as the same may be amended, supplemented or
otherwise modified from time to time.

2

CHI : 2117543.7



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.
     “Proceeding” shall mean any voluntary or involuntary insolvency,
bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of a Person.
     “Refinancing Senior Debt Documents” shall mean any financing documentation
which replaces the LaSalle Loan Documents and pursuant to which the Senior Debt
under the LaSalle Loan Documents are refinanced, as such financing documentation
may be amended, supplemented or otherwise modified from time to time in
compliance with this Agreement.
     “Senior Debt” shall mean all obligations, liabilities and indebtedness of
every nature of the Company from time to time owed to Administrative Agent or
any Senior Lender under the Senior Debt Documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest, all “Obligations” as such term is defined in the Senior
Credit Agreement and all fees, costs and expenses, whether primary, secondary,
direct, contingent, fixed or otherwise, heretofore, now and from time to time
hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code together with (a) any amendments,
modifications, renewals or extensions thereof to the extent not prohibited by
the terms of this Agreement and (b) any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
an allowed claim. Senior Debt shall be considered to be outstanding whenever any
loan commitment under the Senior Debt Document is outstanding.
     “Senior Debt Documents” shall mean the LaSalle Loan Documents and, after
any refinancing of the Senior Debt under the LaSalle Loan Documents, the
Refinancing Senior Debt Documents.
     “Senior Default” shall mean any “Event of Default” under the Senior Debt
Documents, or any condition or event that, after notice or lapse of time or
both, would constitute such an Event of Default if that condition or event were
not cured or removed within any applicable grace or cure period set forth
therein.
     “Senior Lenders” shall mean the holders of the Senior Debt.

3

CHI : 2117543.7



--------------------------------------------------------------------------------



 



     “Subordinated Debt” shall mean all of the obligations of the Companies to
Subordinated Creditor evidenced by or incurred pursuant to the Subordinated Debt
Documents.
     “Subordinated Debt Documents” shall mean the Subordinated Note and all
other documents, agreements and instruments now existing or hereinafter entered
into evidencing or pertaining to all or any portion of the Subordinated Debt.
     “Subordinated Debt Default” shall mean a default in the payment of the
Subordinated Debt or in the performance of any term, covenant or condition
contained in the Subordinated Debt Documents or any other occurrence permitting
Subordinated Creditor to accelerate the payment of all or any portion of the
Subordinated Debt.
     “Subordinated Debt Default Notice” shall mean a written notice from
Subordinated Creditor or either Company to Administrative Agent pursuant to
which Administrative Agent is notified of the occurrence of a Subordinated Debt
Default, which notice incorporates a reasonably detailed description of such
Subordinated Debt Default and which notice expressly states that it is a
“Subordinated Debt Default Notice” hereunder.
2. Subordination.
     2.1 Subordination of Subordinated Debt to Senior Debt. Each Company
covenants and agrees, and Subordinated Creditor by its acceptance of the
Subordinated Debt Documents (whether upon original issue or upon transfer or
assignment) likewise covenants and agrees, notwithstanding anything to the
contrary contained in any of the Subordinated Debt Documents, that the payment
of any and all of the Subordinated Debt shall be subordinate and subject in
right and time of payment, to the extent and in the manner hereinafter set
forth, to the prior indefeasible payment in full in cash of all Senior Debt.
Each holder of Senior Debt, whether such Senior Debt is now outstanding or
hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired Senior Debt in reliance upon the provisions contained in this
Agreement.
     2.2 Liquidation, Dissolution, Bankruptcy. In the event of any Proceeding
involving the Company:
     (a) All Senior Debt shall first be indefeasibly paid in full in cash and
all commitments to lend under the Senior Debt Documents shall be terminated
before any Distribution, whether in cash, securities or other property, shall be
made to Subordinated Creditor on account of any Subordinated Debt.
     (b) Any Distribution, whether in cash, securities or other property which
would otherwise, but for the terms hereof, be payable or deliverable in respect
of the

4

CHI : 2117543.7



--------------------------------------------------------------------------------



 



Subordinated Debt shall be paid or delivered directly to Administrative Agent
(to be held and/or applied by Administrative Agent in accordance with the terms
of the Senior Debt Documents) until all Senior Debt is indefeasibly paid in full
in cash and all commitments to lend under the Senior Debt Documents shall have
been terminated. Subordinated Creditor irrevocably authorizes, empowers and
directs any debtor, debtor in possession, receiver, trustee, liquidator,
custodian, conservator or other Person having authority, to pay or otherwise
deliver all such Distributions to Administrative Agent. Subordinated Creditor
also irrevocably authorizes and empowers Administrative Agent, in the name of
Subordinated Creditor, to demand, sue for, collect and receive any and all such
Distributions.
     (c) Subordinated Creditor agrees not to initiate, prosecute, or participate
in any claim, action, or other proceeding challenging the enforceability,
validity, perfection, or priority of the Senior Debt or any liens and security
interests securing the Senior Debt.
     (d) Subordinated Creditor agrees to execute, verify, deliver and file any
proofs of claim in respect of the Subordinated Debt requested by Administrative
Agent in connection with any such Proceeding and hereby irrevocably authorizes,
empowers and appoints Administrative Agent its Administrative Agent and
attorney-in-fact to (i) execute, verify, deliver and file such proofs of claim
upon the failure of Subordinated Creditor promptly to do so prior to 30 days
before the expiration of the time to file any such proof of claim and (ii) vote
such claim in any such Proceeding upon the failure of Subordinated Creditor to
do so prior to 15 days before the expiration of the time to vote any such claim;
provided Administrative Agent shall have no obligation to execute, verify,
deliver, file and/or vote any such proof of claim. In the event that
Administrative Agent votes any claim in accordance with the authority granted
hereby, Subordinated Creditor shall not be entitled to change or withdraw such
vote.
     (e) The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Lenders and Subordinated Creditor even if all or part of
the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.
     2.3 Subordinated Debt Payment Restrictions. Notwithstanding the terms of
the Subordinated Debt Documents, each Company hereby agrees that it may not
make, and Subordinated Creditor hereby agrees that it will not accept, any
Distribution with respect to the Subordinated Debt until the Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents have terminated, other than reimbursement of all costs and
expenses incurred by the Subordinated Creditor in connection with the
negotiation,

5

CHI : 2117543.7



--------------------------------------------------------------------------------



 



execution and delivery of the Subordinated Debt Documents and the consummation
of the transactions contemplated thereby in an aggregate amount not to exceed
$10,000.
     2.4 Subordinated Debt Standstill Provisions. Until the Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents shall be terminated, Subordinated Creditor shall not, without the
prior written consent of Administrative Agent, take any Enforcement Action with
respect to the Subordinated Debt. Notwithstanding the foregoing, Subordinated
Creditor may file proofs of claim against either Company in any Proceeding
involving such Company. Any Distributions or other proceeds of any Enforcement
Action obtained by Subordinated Creditor in violation of the foregoing
prohibition shall in any event be held in trust by it for the benefit of
Administrative Agent and Senior Lenders and promptly paid or delivered to
Administrative Agent for the benefit of Senior Lenders in the form received
until all Senior Debt is indefeasibly paid in full in cash and all commitments
to lend under the Senior Debt Documents shall have been terminated.
     2.5 Incorrect Payments. If any Distribution on account of the Subordinated
Debt not permitted to be made by either Company or accepted by Subordinated
Creditor under this Agreement is made and received by Subordinated Creditor,
such Distribution shall not be commingled with any of the assets of Subordinated
Creditor, shall be held in trust by Subordinated Creditor for the benefit of
Administrative Agent and Senior Lenders and shall be promptly paid over to
Administrative Agent for application (in accordance with the Senior Debt
Documents ) to the payment of the Senior Debt then remaining unpaid, until all
of the Senior Debt is paid in full.
     2.6 Sale, Transfer or other Disposition of Subordinated Debt.
     (a) Subordinated Creditor shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document unless (i) the transferee or pledgee thereof signs a
subordination agreement on the same terms hereof or other acknowledgement of the
terms of this Agreement, in each case in form and substance satisfactory to the
Administrative Agent and (ii) such transferee or pledgee is acceptable to the
Administrative Agent.
     (b) Notwithstanding the foregoing, the subordination effected hereby shall
survive any sale, assignment, pledge, disposition or other transfer of all or
any portion of the Subordinated Debt in violation of the foregoing prohibition,
and the terms of this Agreement shall be binding upon the successors and assigns
of Subordinated Creditor, as provided in Section 9 hereof.
     2.7 Legends. Until the termination of this Agreement in accordance with
Section 15 hereof, Subordinated Creditor will cause to be clearly, conspicuously
and prominently inserted on the face of the Subordinated Note and any other
Subordinated Debt Document, as well as any renewals or replacements thereof, the
following legend:

6

CHI : 2117543.7



--------------------------------------------------------------------------------



 



     “This instrument and the rights and obligations evidenced hereby are
subordinate in the manner and to the extent set forth in that certain
Subordination and Intercreditor Agreement (the “Subordination Agreement”) dated
as of July 28, 2008, among John N. Kapoor Trust dated September 20, 1989, Akorn,
Inc. (“Akorn”), Akorn (New Jersey), Inc., (“Akorn New Jersey” and together with
Akorn, the “Companies”, and each a “Company”) and LaSalle Bank National
Association (“Administrative Agent”), to the indebtedness (including interest)
owed by the Companies pursuant to that certain Credit Agreement dated as of
October 7, 2003 among the Companies, Administrative Agent and the lenders from
time to time party thereto, as such Credit Agreement has been and hereafter may
be amended, supplemented or otherwise modified from time to time and to
indebtedness refinancing the indebtedness under that agreement as contemplated
by the Subordination Agreement; and each holder of this instrument, by its
acceptance hereof, irrevocably agrees to be bound by the provisions of the
Subordination Agreement.”
3. Modifications.
     3.1 Modifications to Senior Debt Documents. Senior Lenders may at any time
and from time to time without the consent of or notice to Subordinated Creditor,
without incurring liability to Subordinated Creditor and without impairing or
releasing the obligations of Subordinated Creditor under this Agreement, change
the amount of principal, interest, fees or any other amounts payable relating to
the Senior Debt, change the manner or place of payment or extend the time of
payment of or renew or alter any of the terms of the Senior Debt, or otherwise
amend in any manner any agreement, note, guaranty or other instrument evidencing
or securing or otherwise relating to the Senior Debt.
     3.2 Modifications to Subordinated Debt Documents. Until the Senior Debt has
been indefeasibly paid in full in cash and all lending commitments under the
Senior Debt Documents have terminated, and notwithstanding anything to the
contrary contained in the Subordinated Debt Documents, Subordinated Creditor
shall not, without the prior written consent of Administrative Agent, agree to
any amendment, modification or supplement to the Subordinated Debt Documents.
4. Representations and Warranties. Subordinated Creditor hereby represents and
warrants to Administrative Agent and Senior Lenders that as of the date hereof:
(a) true and accurate copies of the relevant portions of Subordinated Creditor’s
trust documents have been provided to Administrative Agent; (b) Subordinated
Creditor has the power and authority to enter into, execute, deliver and carry
out the terms of this Agreement, all of which have been duly authorized by all
proper and necessary action; (c) the execution of this Agreement by Subordinated
Creditor will not violate or conflict with any agreement binding upon
Subordinated Creditor or any law, regulation or order or require any consent or
approval which has not been

7

CHI : 2117543.7



--------------------------------------------------------------------------------



 



obtained; (d) this Agreement is the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles;
(e) Subordinated Creditor is the sole owner, beneficially and of record, of the
Subordinated Debt Documents and the Subordinated Debt; and (f) the Subordinated
Debt is, and at all times prior to the termination of this Agreement shall
remain, an unsecured obligation of the Companies.
5. Subrogation. Subject to the indefeasible payment in full in cash of all
Senior Debt and the termination of all lending commitments under the Senior Debt
Documents, Subordinated Creditor shall be subrogated to the rights of
Administrative Agent and Senior Lenders to receive Distributions with respect to
the Senior Debt until the Subordinated Debt is paid in full. Subordinated
Creditor agrees that in the event that all or any part of a payment made with
respect to the Senior Debt is recovered from the holders of the Senior Debt in a
Proceeding or otherwise, any Distribution received by Subordinated Creditor with
respect to the Subordinated Debt at any time after the date of the payment that
is so recovered, whether pursuant to the right of subrogation provided for in
this Agreement or otherwise, shall be deemed to have been received by
Subordinated Creditor in trust as property of the holders of the Senior Debt and
Subordinated Creditor shall forthwith deliver the same to the Administrative
Agent for the benefit of the Senior Lenders for application to the Senior Debt
until the Senior Debt is paid in full. A Distribution made pursuant to this
Agreement to Administrative Agent or Senior Lenders which otherwise would have
been made to Subordinated Creditor is not, as between the Company and
Subordinated Creditor, a payment by the Company to or on account of the Senior
Debt.
6. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by
Administrative Agent and Subordinated Creditor, and then such modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose given. Any notice to or demand on any party hereto in any event
not specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.
7. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.
8. Notices. Unless otherwise specifically provided herein, any notice delivered
under this Agreement shall be in writing addressed to the respective party as
set forth below and may be personally served, telecopied or sent by overnight
courier service or certified or registered United States mail and shall be
deemed to have been given (a) if delivered in person, when delivered;

8

CHI : 2117543.7



--------------------------------------------------------------------------------



 



(b) if delivered by telecopy, on the date of transmission if transmitted on a
business day before 4:00 p.m. (Chicago time) or, if not, on the next succeeding
business day; (c) if delivered by overnight courier, one business day after
delivery to such courier properly addressed; or (d) if by United States mail,
four business days after deposit in the United States mail, postage prepaid and
properly addressed.
     Notices shall be addressed as follows:
If to Subordinated Creditor:
The John N. Kapoor Trust
c/o Dr. John N. Kapoor
225 E. Deerpath Road
Suite 250
Lake Forest, Illinois 60045
Telecopy: (847) 295-8680
With a copy to:
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606
Attention: Thomas Murphy
Telecopy: (312) 984-7700
If to Akorn or Akorn New Jersey:
2500 Millbrook Drive
Buffalo Grove, Illinois 60089
Attention: Chief Financial Officer
Telecopy: (847) 279-6123
With a copy to:
Luce, Forward, Hamilton & Scripps LLP
11988 El Camino Real, Suite 200
San Diego, California 92130
Attention: Kurt Kicklighter
Telecopy: (619) 446-8242

9

CHI : 2117543.7



--------------------------------------------------------------------------------



 



If to Administrative Agent or Senior Lenders:
LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Patrick O’Toole
Telecopy: (312) 904-0522
With a copy to:
Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60661
Attention: J. Eric Guth
Telecopy: (312) 558-5700
or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 8.
9. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and assigns of Administrative
Agent, Senior Lenders, Subordinated Creditor and the Companies. To the extent
permitted under the Senior Debt Documents, Senior Lenders may, from time to
time, without notice to Subordinated Creditor, assign or transfer any or all of
the Senior Debt or any interest therein to any Person and, notwithstanding any
such assignment or transfer, or any subsequent assignment or transfer, the
Senior Debt shall, subject to the terms hereof, be and remain Senior Debt for
purposes of this Agreement, and every permitted assignee or transferee of any of
the Senior Debt or of any interest therein shall, to the extent of the interest
of such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.
10. Relative Rights. This Agreement shall define the relative rights of
Administrative Agent, Senior Lenders and Subordinated Creditor. Nothing in this
Agreement shall (a) impair, as among the Companies, Administrative Agent and
Senior Lenders and as between the Companies and Subordinated Creditor, the
obligation of the Companies with respect to the payment of the Senior Debt and
the Subordinated Debt in accordance with their respective terms or (b) affect
the relative rights of Administrative Agent, Senior Lenders or Subordinated
Creditor with respect to any other creditors of the Company.
11. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

10

CHI : 2117543.7



--------------------------------------------------------------------------------



 



12. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.
13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
14. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.
15. Continuation of Subordination; Termination of Agreement. This Agreement
shall remain in full force and effect until the indefeasible payment in full in
cash of the Senior Debt and the termination of all lending commitments under the
Senior Debt Documents after which this Agreement shall terminate without further
action on the part of the parties hereto.
16. Applicable Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Illinois,
without regard to conflicts of law principles.
17. CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. EACH
OF SUBORDINATED CREDITOR AND THE COMPANIES HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF SUBORDINATED CREDITOR
AND THE COMPANIES FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF ILLINOIS. EACH OF SUBORDINATED CREDITOR AND THE COMPANIES HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION

11

CHI : 2117543.7



--------------------------------------------------------------------------------



 



BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE, AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
18. WAIVER OF JURY TRIAL. EACH OF SUBORDINATED CREDITOR, THE COMPANIES, AND
ADMINISTRATIVE AGENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
SUBORDINATED DEBT DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS. EACH OF
SUBORDINATED CREDITOR, THE COMPANIES, AND ADMINISTRATIVE AGENT ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT
EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE SENIOR
DEBT DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH OF SUBORDINATED CREDITOR, THE COMPANIES AND
ADMINISTRATIVE AGENT WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY
OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

12

CHI : 2117543.7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

                  THE JOHN N. KAPOOR TRUST dated 9/20/89    
 
           
 
  /s/   John N. Kapoor    
 
           
 
  By:   John N. Kapoor    
 
  Its:   Trustee    
 
                AKORN, INC.    
 
           
 
  By:   /s/ Arthur Przybyl    
 
           
 
  Its:   President and CEO    
 
                AKORN (NEW JERSEY), INC.    
 
           
 
  By:   /s/ Arthur Przybyl    
 
           
 
  Its:   President and CEO    
 
                ADMINISTRATIVE AGENT:    
 
                LASALLE BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Patrick J. O’Toole    
 
           
 
  Its:   Senior Vice President    

13

CHI : 2117543.7